Case 2:15-cv-00050-Z-BR Document 111 Filed 07/14/20        Page 1 of 5 PageID 11113



                  IN THE UNITED STATES DISTRICT COURT
                  FOR THE NORTHERN DISTRICT OF TEXAS
                           AMARILLO DIVISION


BRENT RAY BREWER,                         §
              Petitioner,                 §
                                          §
v.                                        §         No. 2:15-cv-00050-Z-BR
                                          §           *CAPITAL CASE*
LORIE DAVIS,                              §
Director, Texas Department of             §
Criminal Justice,                         §
Correctional Institutions Division,       §
                    Respondent.           §

     RESPONDENT DAVIS’S UNOPPOSED MOTION FOR LEAVE TO FILE
           ANSWER IN EXCESS OF THE PAGE LIMITATIONS

       Petitioner Brent Ray Brewer was convicted and sentenced to death in Texas

state court for the robbery and murder of Robert Laminack. After the grant of federal

habeas relief, Brewer received a new punishment hearing.         Once again he was

sentenced to death, and he now challenges that presumptively valid sentence in this

Court pursuant to 28 U.S.C. §§ 2241 & 2254. Docket Entry (DE) 103. By July 20,

2020, the Director will file an answer to Brewer’s petition. Pursuant to Northern

District Local Rule CV 7.5(b), the Director’s answer is to be no more than 100 pages.

For the following reasons, the Director respectfully requests leave to file her answer

in excess of the 100-page limit. Specifically, the Director requests leave to file an

answer of no more than 160 pages.

       The Director acknowledges that this page request may seem excessive.

However, the Director believes sufficient reasons exist for this request. Brewer’s

second amended petition, filed March 30, 2020, is 128 pages, roughly the same length
Case 2:15-cv-00050-Z-BR Document 111 Filed 07/14/20         Page 2 of 5 PageID 11114



as his first amended petition. See DE 31 & 103. However, much has transpired since

Brewer filed his original amended petition. He has filed (1) a reply, DE 48; (2) a

motion to supplement or amend the record with a brief in support, which this Court

granted, DE 49 & 51; (3) a motion to stay and abate, which this Court also granted,

DE 53, 67 & 76; (4) a subsequent state habeas application, which the Court of

Criminal Appeals (CCA) dismissed, DE 92 & 93; and (5) a motion for discovery and

an evidentiary hearing, which is pending and to which the Director responded, DE 94

& 97. Moreover, Brewer just recently filed a document addressing supplemental

authority, Andrus v. Texas, 140 S. Ct. 1875 (2020), in support of two of his claims.

DE 110. The Director is addressing this case in detail. Brewer’s petition also raises

fourteen claims for relief, and his first five contain multiple sub-claims. Given that

these additional filings contain arguments pertaining to the claims Brewer is raising,

there is much more for the Director to address this time around.

      Additionally, Brewer asserts numerous and varied constitutional claims for

relief in his second amended petition, but the Director’s response to each claim must,

in most instances, necessarily exceed the number of pages Brewer uses to brief each

claim. The reason for this has to do with the AEDPA and the defenses the Director

must assert. For instance, many of the claims were adjudicated on the merits by the

state court on state habeas review. Because federal courts must defer to a state

court’s adjudication of a habeas claim, this requires the Director to address the state

court findings prior to addressing the federal constitutional law and merits of the

individual claims. The Director believes it would do the Court and this case a


                                          2
Case 2:15-cv-00050-Z-BR Document 111 Filed 07/14/20          Page 3 of 5 PageID 11115



disservice to simply mention the findings and move on. On the other hand, some of

Brewer’s claims were raised in his successive habeas application dismissed for abuse

of the writ or are unexhausted. In those instances, the Director must assess the

procedural default—and the precedent in support—before addressing the merits of

the claims. And with some claims adjudicated on the merits by the state court,

Brewer presents new evidence in support, which requires the Director to address

whether that evidence is barred under Cullen v. Pinholster, 563 U.S. 170 (2011).

        The Director acknowledges that this Court’s order of December 20, 2019,

allows the parties to incorporate by reference relevant portions of prior pleadings filed

in this case. DE 93 at 1–2. That would likely reduce the number of pages in the

Director’s answer. However, the Director believes it is to the parties’ and the Court’s

benefit to have all facts, findings, legal precedent, and arguments contained within a

single document rather than referring back and forth between various documents,

particularly considering all the documents that have been filed by the parties in this

case.

        In sum, due to these additional filings combined with the number of claims

raised and the fact that Director has only one opportunity to answer and assert all

defenses and arguments, the Director believes that the additional page length is

merited. Thus, the Director moves this Court for leave to file an answer in excess of

the 100-page limit, and file an answer that is no more than 160 pages, excluding the

tables of contents and authorities. Counsel for Brewer are not opposed to this motion.




                                           3
Case 2:15-cv-00050-Z-BR Document 111 Filed 07/14/20       Page 4 of 5 PageID 11116



                                      Respectfully submitted,
                                      KEN PAXTON
                                      Attorney General of Texas

                                      JEFFREY C. MATEER
                                      First Assistant Attorney General

                                      MARK PENLEY
                                      Deputy Attorney General
                                      for Criminal Justice

                                      EDWARD L. MARSHALL
                                      Chief, Criminal Appeals Division


                                      /s/ Erich Dryden
                                      *ERICH DRYDEN
*Attorney-in-Charge                   Assistant Attorney General
                                      State Bar No. 24008786

                                      P.O. Box 12548, Capitol Station
                                      Austin, Texas 78711-2548
                                      (512) 936-1400
                                      (512) 320-8132 (Fax)

                                      ATTORNEYS FOR RESPONDENT



                      CERTIFICATE OF CONFERENCE

      I hereby certify that counsel for Petitioner, Peter Walker, has been contacted,

and Mr. Walker stated that neither he nor co-counsel are opposed to the relief

requested in the instant motion.



                                      /s/ Erich Dryden
                                      ERICH DRYDEN
                                      Assistant Attorney General




                                         4
Case 2:15-cv-00050-Z-BR Document 111 Filed 07/14/20       Page 5 of 5 PageID 11117



                           CERTIFICATE OF SERVICE

      I do hereby certify that a copy of the above and foregoing Unopposed Motion

for Leave to File Answer in Excess of the Page Limitations has been served

electronically to Philip Wischkaemper, Peter Walker, and Shawn Nolan, counsel for

the Petitioner, on this the 14th day of July, 2020.



                                        /s/ Erich Dryden
                                        ERICH DRYDEN
                                        Assistant Attorney General




                                           5
